Townley, J.
This appeal brings up for review the sufficiency of a defense to a petition in summary proceedings and to a demand for rent accruing before and after the occurrence of the events set up as a plea in bar. The tenant claims to have been evicted.
Under the lease involved the tenant through its corporate officers was entitled to access to the demised premises at all times. The landlord refused access to the president of the company and his designated representative and persisted in such refusal after formal *524demand. This clearly amounted to such interference with the tenant’s possession as to justify a finding of eviction. The action of the landlord in granting access to the secretary and treasurer of the tenant at the expense of its president was wholly without justification. Under the circumstances of this case, equal opportunity of access should have been accorded to all duly constituted officers of the corporation. The eviction took place on May second and third after the accrual of the May rent.
The verdict of the jury which awarded plaintiff one month’s rent was clearly right and should not be disturbed.
The determination of the Appellate Term in so far as it reversed the final order and dismissed the petition in the summary proceedings should be affirmed, and in so far as it reversed the judgment and ordered a new trial on the rent action should be reversed, and the judgment of the Municipal Court for $159.47 in favor of plaintiff affirmed, without costs of this appeal.
Finch, P. J., Merrell, O’Malley and Sherman, JJ., concur.
Determination in so far as it dismisses the petition in the summary proceedings affirmed; and in so far as it reversed the judgment and ordered a new trial of the rent action, reversed and the judgment of the Municipal Court for $159.47 in favor of plaintiff affirmed, without costs of this appeal.